Action by the plaintiff beneficiary under policy of insurance upon the life of Willis Horton, deceased, in the sum of $240.00.
Upon issues submitted the jury returned the following verdict: "1. Did the alleged insured, Willis Horton, apply for and obtain the issuance and delivery from the defendant Gate City Life Insurance Company of the policy sued on in this action, as alleged? Ans.: `Yes.'
"2. If so, was said policy in full force and effect on the date of the death of said Willis Horton, as alleged? Ans.: `Yes.'
"3. What amount, if any, is the defendant indebted to the plaintiff? Ans.: `$240.00, with interest at six per cent.'"
From judgment on the verdict defendant appealed.
There was sufficient evidence to warrant the submission of the issues to the jury and the defendant's motion for judgment of nonsuit was properly overruled. *Page 848 
The defendant noted several exceptions to the judge's charge to the jury, but upon examination of these we find them without substantial merit. In the trial we find no material or prejudicial error sufficient to warrant the award of a new trial.
No error.